Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/01/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments, see remarks page 6-10, filed 3/01/2022, with respect to the rejection(s) of claims 1-4 and 8-21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Dent in the US patent Application Publication Number US 20140084687 A1 have been fully considered as follows:

Applicant’s Argument:
Applicant argues on page 6-7, regarding amended independent claim 1 that “claim 1 of the present application, as amended, includes the language: “two lines arranged in parallel between two voltage sources to allow for bi-directional current flow between the two voltage sources,…… For all the reasons cited above, Dent fails to teach or suggest, and therefore cannot anticipate, claim 1 of the present invention as amended.
Claims 2-4, 8-9, and Claim 23 depend from Claim 1 and are not anticipated by Dent for at least the same reasons as Claim 1.
Examiner Response:
Applicant’s arguments, see page 6-7 (stated above), filed 3/01/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive. However, applicant has amended the claims which necessitates a new ground of rejection. The following limitations are now added to independent claim 1: two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources; two relays connected in series on each line; ….a test circuit directly connected to the test lines”. Alexander (US 9397580 B1) and Williams et al. (US 20070159740 A1) are added to meet at least the amended limitation. Claim 1 is now rejected under35 U.S.C. 103 as being unpatentable over Alexander in the US patent Number US 9397580 B1 in view of Williams et al. (US 20070159740 A1). Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.
Similarly Claim 10 and 17 are now rejected under35 U.S.C. 103 as being unpatentable over Alexander (US 9397580 B1) in view of Williams et al. (US 20070159740 A1). Applicant’s argument is moot in view of the newly applied combination of references. See the rejection set forth below.


For expedite prosecution applicant is invited to call to discuss the present rejection and also if any further clarification needed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in the US patent Number US 9397580 B1 in view of Williams et al. (Hereinafter “Williams”) in the US Patent Application Publication Number US 20070159740 A1.

Regarding claim 1, Alexander teaches a system for testing whether power relays are operable (a plurality of bi-directional conducting and blocking semiconductor switches, and an inductor and parallel capacitor (reactance). The switches alternately connect the reactance between said portals, such that energy is transferred into the inductor from one or more input portals and/or phases; Column 2 Line 37-42), comprising:
two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources (Referring initially to FIG. 3H, illustrated is a schematic of a sample three phase converter 100 that illustrates the operation of a power-packet-switching converter. The converter 100 is connected to a first and second power ports 122 and 123 each of which can source or sink power, and each with a line for each phase of the port; Column 4 Line 64-67; Figure 3H is the similar structure of Figure 3T and therefore the description is explained here for Figure 3H; Figure 3T: Modified Figure 3T of Alexander below shows two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources in the power port 122 and 123);

    PNG
    media_image1.png
    686
    832
    media_image1.png
    Greyscale

Figure 3T: Modified Figure 3T of Alexander
two relays [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l are the relay] connected in series on each line (Referring to FIG. 3H, converter 100 is comprised of a first set of electronic switches S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u, and S.sub.6u that are connected between a first line 113 of a link inductor 120 and each phase, 124 through 129, of the input port, and a second set of electronic switches S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l that are similarly connected between a second line 114 of link inductor 120 and each phase of the output port; Column 5 Line 14-20; Figure 3T: Modified Figure 3T of Alexander above shows two relays connected in series on each line);
a controller [FPGA 1500 as the controller] for operating the relays [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l] (In FIG. 3T, current through the inductor is sensed by sensor 1510, and the FPGA 1500 integrates current flows to determine the current flowing in each phase (line) of the input and output ports. Phase voltage sensing circuits 1511 and 1512 allow the FPGA 1500 to control which switches to enable next, and when; Column 7 Line 1-5);
a test line arranged between the two relays on each line (The line between the switches are considered as the test line as shown in the Figure 3T: Modified Figure 3T of Alexander above);
a voltage drop system [link inductor 120 and link capacitor] (A link capacitor 121 is connected in parallel with the link inductor, forming the link reactance. Each of these switches is capable of conducting current and blocking current in both directions, as seen in e.g. FIG. 3G; Column 5 Line 20-25) coupled to the test lines to reduce the voltage to a safe level (Current can now circulate between the link inductor and the link capacitor, which is included in the circuit to slow the rate of voltage change. This in turn greatly reduces the energy dissipated in each switch as it turns off. After the link voltage reaches appropriate levels for the next set of lines, the appropriate switches are enabled, and energy transfer between the port and the link continues with the next line pair; Column 9 Line 21-27; Link inductor and ink capacitor slows the rate of voltage change and reduces the energy dissipation and therefore keeping the voltage in a safe level).
Alexander fails to teach a test circuit directly connected coupled to the test lines. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
a test circuit [100] in Figure 12 directly connected coupled to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to provide a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]).


Regarding claim 2, Alexander teaches a system, wherein 
the number of lines arranged between two voltage sources is three or more (Figure 3T: Modified Figure 3T of Alexander above shows that the number of lines arranged between two voltage sources is three or more).

Regarding claim 4, Alexander fails to teach a system, wherein the test circuit comprises an optocoupler and a detector node. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein
the test circuit comprises an optocoupler [90] and a detector node [71] (The voltage divider network 71 is connected to the collector of the phototransistor 91 of the optocoupler 90. A coil 77 connects the emitter of phototransistor 91 to the gate of the thyristor 76. A pull down resistor 78 and a capacitor 79 are connected to the gate of the thyristor 76; Paragraph [0109] Line 1-5). The purpose of doing so is to provide a circuit for disconnecting a power source upon the detection of a leakage current that utilizes an optocoupler for completely isolating the power source upon the detection of a leakage current (Paragraph [0032]).

Regarding claim 8, Alexander teaches a system, wherein 
the test circuit is isolated from high voltage lines (FIG. 3T shows an embodiment of the present inventions with a full bridge three phase cycle topology, with controls and I/O filtering, including a three phase input line reactor as needed to isolate the small but high frequency voltage ripple on the input filter capacitors from the utility; Column 3 Line 41-45).
Alexander discloses the claimed invention except for the safe level of voltage is less than 60V. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the safe level of voltage is less than 60V, since it has been held that discovering an optimum value of a result effective variable involves only routine Skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 9, Alexander teaches a system, wherein 
the number of lines arranged between two voltage sources is three or more (Figure 3T: Modified Figure 3T of Alexander above shows that the number of lines arranged between two voltage sources is three or more).
Regarding claim 10, Alexander teaches a system for testing whether power relays are operable (a plurality of bi-directional conducting and blocking semiconductor switches, and an inductor and parallel capacitor (reactance). The switches alternately connect the reactance between said portals, such that energy is transferred into the inductor from one or more input portals and/or phases; Column 2 Line 37-42), comprising the steps of:
Providing two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources (Referring initially to FIG. 3H, illustrated is a schematic of a sample three phase converter 100 that illustrates the operation of a power-packet-switching converter. The converter 100 is connected to a first and second power ports 122 and 123 each of which can source or sink power, and each with a line for each phase of the port; Column 4 Line 64-67; Figure 3H is the similar structure of Figure 3T and therefore the description is explained here for Figure 3H; Figure 3T: Modified Figure 3T of Alexander above  shows two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources in the power port 122 and 123);
providing two relays [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l are the relay] connected in series on each line (Referring to FIG. 3H, converter 100 is comprised of a first set of electronic switches S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u, and S.sub.6u that are connected between a first line 113 of a link inductor 120 and each phase, 124 through 129, of the input port, and a second set of electronic switches S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l that are similarly connected between a second line 114 of link inductor 120 and each phase of the output port; Column 5 Line 14-20; Figure 3T: Modified Figure 3T of Alexander above shows two relays connected in series on each line);
providing a test line arranged between the two relays on each line (The line between the switches are considered as the test line as shown in the Figure 3T: Modified Figure 3T of Alexander above);
closing each relay individually in series, while setting the remaining relays to remain open;
operating the voltage source nearest to the closed relay ((50) After a portion of the inductor's energy has been transferred to the load, as determined by the controller, switch S.sub.5u is turned off, and S.sub.4u is enabled, causing current to flow again into the link capacitor. This increases the link inductor voltage until it becomes slightly greater than the line-to-line voltage of phases A.sub.o and C.sub.o, which are assumed in this example to have the highest line-to-line voltages on the motor. As shown in FIG. 3M, most of the remaining link inductor energy is then transferred to this phase pair (into the motor), bringing the link inductor current down to a low level; Column 6 Line 4-25);
observing the output of the test circuit; and
generating a report that indicates whether each relay is operable (FIG. 3T, current through the inductor is sensed by sensor 1510, and the FPGA 1500 integrates current flows to determine the current flowing in each phase (line) of the input and output ports. Phase voltage sensing circuits 1511 and 1512 allow the FPGA 1500 to control which switches to enable next, and when; Column 7 Line 1-6).
Alexander fails to teach providing a test circuit coupled directly connected to the test lines. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
providing a test circuit [100] in Figure 12 directly connected to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to providing a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]).

Regarding claim 11, Alexander teaches a method, further comprising the steps of:
closing the relays that are nearest to a given voltage source, while setting the relays nearest the other voltage source to remain open; and operating both voltage sources (In one sample embodiment, voltage and current across a link reactance can be seen in, e.g., FIG. 3B. Link voltage waveform 1301 and link current waveform 1302 correspond to an arbitrary set of inputs and outputs. After a conduction interval begins and the relevant switches are activated, voltage 1301 on the link reactance remains almost constant during each mode interval, e.g. during each of modes 1-8. After an appropriate current level has been reached for the present conduction mode, as determined by the controller, the appropriate switches are turned off. This can correspond to, e.g., conduction gap 1303. The appropriate current level can be, e.g., one that can achieve the desired level of power transfer and current distribution among the input phases; Column 9 Line 8-20).

Regarding claim 12, Alexander teaches a method, further comprising the steps of:
opening the relays on a single line, while setting the relays on the remaining lines to remain closed; and operating both voltage sources (In one sample embodiment, voltage and current across a link reactance can be seen in, e.g., FIG. 3B. Link voltage waveform 1301 and link current waveform 1302 correspond to an arbitrary set of inputs and outputs. After a conduction interval begins and the relevant switches are activated, voltage 1301 on the link reactance remains almost constant during each mode interval, e.g. during each of modes 1-8. After an appropriate current level has been reached for the present conduction mode, as determined by the controller, the appropriate switches are turned off. This can correspond to, e.g., conduction gap 1303. The appropriate current level can be, e.g., one that can achieve the desired level of power transfer and current distribution among the input phases; Column 9 Line 8-20).

Regarding claim 13, Alexander teaches a method, wherein 
the number of lines arranged between two voltage sources is three or more (Figure 3T: Modified Figure 3T of Alexander above shows that the number of lines arranged between two voltage sources is three or more).

Regarding claim 14, Alexander fails to teach a method, wherein the number of test circuits is two or more. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
a test circuit [100] in Figure 12 directly connected to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to provide a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]). 
The combination of Alexander and Williams discloses the claimed invention except that two test circuits instead of one test circuit disclosed by Williams. Williams shows that test circuit is an equivalent structure known in the art. Therefore, because these two test circuits were are recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute two test circuits for one test circuits. See In re Ruff.

Regarding claim 15, Alexander teaches a method, further comprising 
the step of isolating the test circuit from high voltage lines (FIG. 3T shows an embodiment of the present inventions with a full bridge three phase cycle topology, with controls and I/O filtering, including a three phase input line reactor as needed to isolate the small but high frequency voltage ripple on the input filter capacitors from the utility; Column 3 Line 41-45).


Regarding claim 17, Alexander teaches a system for testing whether power relays are operable (a plurality of bi-directional conducting and blocking semiconductor switches, and an inductor and parallel capacitor (reactance). The switches alternately connect the reactance between said portals, such that energy is transferred into the inductor from one or more input portals and/or phases; Column 2 Line 37-42), comprising:
two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources (Referring initially to FIG. 3H, illustrated is a schematic of a sample three phase converter 100 that illustrates the operation of a power-packet-switching converter. The converter 100 is connected to a first and second power ports 122 and 123 each of which can source or sink power, and each with a line for each phase of the port; Column 4 Line 64-67; Figure 3H is the similar structure of Figure 3T and therefore the description is explained here for Figure 3H; Figure 3T: Modified Figure 3T of Alexander above shows two lines arranged in parallel between two voltage sources to allow for bi- directional current flow between the two voltage sources in the power port 122 and 123);
two relays [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l are the relay] connected in series on each line (Referring to FIG. 3H, converter 100 is comprised of a first set of electronic switches S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u, and S.sub.6u that are connected between a first line 113 of a link inductor 120 and each phase, 124 through 129, of the input port, and a second set of electronic switches S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l that are similarly connected between a second line 114 of link inductor 120 and each phase of the output port; Column 5 Line 14-20; Figure 3T: Modified Figure 3T of Alexander above shows two relays connected in series on each line);
a test line arranged between the two relays on each line (The line between the switches are considered as the test line as shown in the Figure 3T: Modified Figure 3T of Alexander above);
a processor (a processor can be used to control a power converter. This can be e.g. a NIOS processor which is instantiated in the field-programmable gate array; Column 15 Line 31-33) programmed with detection logic to test that each relay [S.sub.1u, S.sub.2u, S.sub.3u, S.sub.4u, S.sub.5u S.sub.1l, S.sub.2l, S.sub.3l, S.sub.4l, S.sub.5l, and S.sub.6l]  is operable and halt connection between the voltage sources if a relay is faulty (In FIG. 3T, current through the inductor is sensed by sensor 1510, and the FPGA 1500 integrates current flows to determine the current flowing in each phase (line) of the input and output ports. Phase voltage sensing circuits 1511 and 1512 allow the FPGA 1500 to control which switches to enable next, and when; Column 7 Line 1-5).
Alexander fails to teach a test circuit directly connected coupled to the test lines. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
a test circuit [100] in Figure 12 directly connected coupled to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to provide a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]).

Regarding claim 18, Alexander teaches a system, wherein 
the digital test circuit is isolated from high voltage lines (FIG. 3T shows an embodiment of the present inventions with a full bridge three phase cycle topology, with controls and I/O filtering, including a three phase input line reactor as needed to isolate the small but high frequency voltage ripple on the input filter capacitors from the utility; Column 3 Line 41-45).

Regarding claim 19, Alexander teaches a system, wherein 
the number of lines arranged between two voltage sources is three or more (Figure 3T: Modified Figure 3T of Alexander above shows that the number of lines arranged between two voltage sources is three or more).


Regarding claim 20, Alexander fails to teach a system, wherein the number of test circuits is two or more. 
Williams teaches a circuit for disconnecting a power source upon the detection of a leakage current (Paragraph [0003] Line 2-3), wherein 
a test circuit [100] in Figure 12 directly connected to the test lines (An optional test circuit 100 may be included for testing the circuit 10. The optional test circuit 100 comprises resistor 101 connected to the wire 42 of the wire assembly 40. A momentary switch 102 connects the resistor 101 to the shield 47 surrounding the first second wire 41 through a conductor 103; Paragraph [0111] Line 1-5; Figure 12 shows that the test circuit 100 directly connected to the test lines). The purpose of doing so is to provide to test shield continuity and to verify proper circuit operation, provide an indication of the integrity of the shield in the extension or appliance cord; to test the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; to interrupt current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; to allow the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or to provide immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander in view of Williams, because Williams teaches to provide a test circuit coupled directly connected to the test lines provides to test shield continuity and to verify proper circuit operation (Paragraph [0026]), provides an indication of the integrity of the shield in the extension or appliance cord; tests the integrity of the shield within the extension or appliance cord, in addition to testing the functionality of the LCDI; interrupts current to the load if an electrical connection is detected between the shield and neutral, or the shield and ground, in addition to the existing detection of leakage current from the phase conductor; allows the LCDI to trip during an open neutral condition by utilizing the ground connection as a return wire for the trip coil; and/or provides immersion detection at the receptacle end of the extension cord in addition to protection from leakage faults (Paragraph [0027]). 
The combination of Alexander and Williams discloses the claimed invention except that two test circuits instead of one test circuit disclosed by Williams. Williams shows that test circuit is an equivalent structure known in the art. Therefore, because these two test circuits were are recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute two test circuits for one test circuits. See In re Ruff.

Claims 3, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander ‘580 B1 in view of Williams ‘740 A1, as applied to claim 1 and 17 and further in view of Consadori et al. (Hereinafter “Consadori”) in the US patent Application Publication Number US 20050141154 A1.

Regarding claim 3, the combination of Alexander and Williams fails to teach a system, 
wherein the number of test circuits is two or more the test circuit is configured to produce a digital report of the relay status. 
Consadori teaches power averaging and power load management in recreational vehicles (Paragraph [0002] Line 2-3), wherein 
the number of test circuits is two or more the test circuit is configured to produce a digital report of the relay status (the sensor 16 may generate a signal, e.g., a digital signal, corresponding to whether or not the monitored current meets a predetermined value. Other embodiments will be apparent to one skilled in the art given the benefit of this disclosure; Paragraph [0104] Line 12-14; Therefore, the digital signal represents the report for the relays. The purpose for doing so is to accurately measure the fault or malfunction or operation condition of the relay, to reduce noises as the digital reports are more accurate and to need less space.
 It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Consadori, because Consadori teaches to produce a digital report of the relay status accurately measures the fault or malfunction or operation condition of the relay, reduces noises as the digital reports are more accurate and needs less space.

Regarding claim 16, the combination of Alexander and Williams fails to teach a method, 
wherein the output of the test circuit is a digital output. 
Consadori teaches power averaging and power load management in recreational vehicles (Paragraph [0002] Line 2-3), wherein 
the output of the test circuit is a digital output (the sensor 16 may generate a signal, e.g., a digital signal, corresponding to whether or not the monitored current meets a predetermined value. Other embodiments will be apparent to one skilled in the art given the benefit of this disclosure; Paragraph [0104] Line 12-14; Therefore, the digital signal represents the output). The purpose for doing so is to accurately measure the fault or malfunction or operation condition of the relay, to reduce noises as the digital reports are more accurate and to need less space.
 It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Consadori, because Consadori teaches to produce a digital output accurately measures the fault or malfunction or operation condition of the relay, reduces noises as the digital reports are more accurate and needs less space.

Regarding claim 21, the combination of Alexander and Williams fails to teach a system, 
wherein the processor is programmed to generate a report that indicates whether each relay is operable. 
Consadori teaches power averaging and power load management in recreational vehicles (Paragraph [0002] Line 2-3), wherein 
the processor [20] is programmed to generate a report that indicates whether each relay is operable (In the embodiment shown in FIG. 6, the controller 20 comprising a microprocessor automatically activates the first and second relays 12, 14 and other controls according to its software package algorithms using the data it gathers from through the current and power load sensors 16, 18; Paragraph [0107] Line 1-6). The purpose for doing so is to accurately measure the fault or malfunction or operation condition of the relay, to reduce noises as the digital reports are more accurate and to need less space.
 It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Consadori, because Consadori teaches to generate a report that indicates whether each relay is operable accurately measures the fault or malfunction or operation condition of the relay, reduces noises as the digital reports are more accurate and needs less space.


. 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander ‘580 B1 in view of Williams ‘740 A1, as applied to claim 1 and 17 and further in view of Rhee in the US patent Number US 3576482 A.

Regarding claim 22, the combination of Alexander and Williams fails to teach a system, wherein the relays are single pole, single throw relays. 
Rhee teaches an improved relay control system for applications employing a plurality of bidirectional motors (Column 1 Line 6-7), wherein
the relays are single pole, single throw relays (5. A control system in accordance with claim 4 wherein each of said first switching means comprises a SPST relay having SPST contacts and a coil, said SPST relay contacts including a normally open terminal connected to the common junction of the associated motor windings and a common terminal connected to the first terminal of said source of AC voltage, and said SPST relay coil being coupled to the outputs of one set of said first and second signal detectors, and wherein said second switching means comprises a SPDT relay having SPDT contacts and a coil, said SPDT relay contacts comprising said first, second and common terminals of said second switching means, and said SPDT relay coil being coupled to the outputs of all of said second signal detectors; Claim 5). The purpose of doing so is to provide simple design, easier to setup and wire too and to provide less required cabling.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Rhee, because Rhee teaches to include single pole, single throw relays provides simple design, easier to setup and wire too and provides less required cabling.
Regarding claim 23, the combination of Alexander and Williams fails to teach a system, wherein the relays are single pole, single throw relays. 
Rhee teaches an improved relay control system for applications employing a plurality of bidirectional motors (Column 1 Line 6-7), wherein
the relays are single pole, single throw relays (5. A control system in accordance with claim 4 wherein each of said first switching means comprises a SPST relay having SPST contacts and a coil, said SPST relay contacts including a normally open terminal connected to the common junction of the associated motor windings and a common terminal connected to the first terminal of said source of AC voltage, and said SPST relay coil being coupled to the outputs of one set of said first and second signal detectors, and wherein said second switching means comprises a SPDT relay having SPDT contacts and a coil, said SPDT relay contacts comprising said first, second and common terminals of said second switching means, and said SPDT relay coil being coupled to the outputs of all of said second signal detectors; Claim 5). The purpose of doing so is to provide simple design, easier to setup and wire too and to provide less required cabling.
It would have obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Alexander and Williams in view of Rhee, because Rhee teaches to include single pole, single throw relays provides simple design, easier to setup and wire too and provides less required cabling.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866